DENIED and Opinion Filed November 2, 2020




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                 No. 05-20-00651-CV

                  IN RE JOSEPH WAYNE HUNTER, Relator

           Original Proceeding from the 265th Judicial District Court
                             Dallas County, Texas
                      Trial Court Cause No. F13-56295-R

                         MEMORANDUM OPINION
                     Before Justices Myers, Molberg, and Evans
                             Opinion by Justice Myers
      Joseph Wayne Hunter has filed a petition requesting a writ of mandamus to

compel the State to file a response to his motion requesting forensic DNA testing

and to compel the trial court to proceed with a ruling on the motion and on a related

motion to appoint counsel. We dismiss the petition as to the State and deny relief as

to the respondent trial court.

      This Court does not have jurisdiction to issue a writ of mandamus against a

district attorney unless it is necessary to enforce our own jurisdiction. See TEX.

GOV’T CODE ANN. § 22.221(a), (b) (authorizing court of appeals to issue writs of

mandamus against district and county judges within appellate court’s geographic
jurisdiction or when necessary to enforce appellate court’s jurisdiction); In re Scott,

07-02-00350-CV, 2002 WL 31002023, at *1–2 (Tex. App.—Amarillo Sept. 5, 2002,

orig. proceeding) (per curiam). Relator is not complaining about actions in an appeal

pending in this Court and, therefore, we have no jurisdiction to grant mandamus

relief against the State. Scott, 2002 WL 31002023, at *1–2. Accordingly, we dismiss

relator’s petition for writ of mandamus to the extent it requests mandamus relief

against the State.

      Turning to relator’s complaint against the respondent trial court, a petition

seeking mandamus relief must contain a certification stating that the relator “has

reviewed the petition and concluded that every factual statement in the petition is

supported by competent evidence included in the appendix or record.” TEX. R. APP.

P. 52.3(j). Relator’s petition certifies under penalty of perjury only that “the

foregoing is correct and true.” Thus the petition does not comply with rule 52.3(j).

See id.; In re Butler, 270 S.W.3d 757, 758 (Tex. App.—Dallas 2008, orig.

proceeding).

      Additionally, rule 52.3(k)(1)(A) requires relator to file an appendix with his

petition that contains “a certified or sworn copy of any order complained of, or any

other document showing the matter complained of.” TEX. R. APP. P. 52.3(k)(1)(A).

Rule 52.7(a)(1) requires the relator to file with the petition “a certified or sworn copy

of every document that is material to the relator’s claim for relief that was filed in

any underlying proceeding.” TEX. R. APP. P. 52.7(a)(1).

                                          –2–
      Relator’s appendix contains a partial trial court docket sheet showing he filed

the motions at issue, but it does not contain a copy of the motion for forensic DNA

testing he seeks to have enforced and only a partial copy of the motion seeking

appointment of counsel. Thus, relator’s appendix does not meet the requirements of

rule 52.3(k) and rule 52.7(a).

      As the party seeking relief, the relator has the burden of providing the Court

with a sufficient record to establish his right to mandamus relief. Walker v. Packer,

827 S.W.2d 833, 837 (Tex. 1992) (orig. proceeding). Without a properly certified

petition backed with a sufficient record, relator cannot show he is entitled to relief.

See Butler, 270 S.W.3d at 758–59.

      Accordingly, we deny relief on relator’s petition for writ of mandamus.




                                            /Lana Myers/
                                            LANA MYERS
                                            JUSTICE

200651F.P05




                                         –3–